Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 1 of 47 PageID 6885
                                                                             1


  1                     UNITED STATES OF AMERICA
                   UNITED STATES DISTRICT COURT
  2                      MIDDLE DISTRICT OF FLORIDA
  3                           -   -    -
  4                HONORABLE CHARLENE EDWARDS HONEYWELL
                   UNITED STATES DISTRICT JUDGE PRESIDING
  5
  6    JAMES FICKEN, trustee, SUNCOAST        )
       FIRST TRUST, and SUNCOAST FIRST TRUST, )
  7                                           )
                                                    )
  8                           PLAINTIFFS,           )
                                             )
  9                    VS:                   )8:19-CV-1210
                                             )
 10    CITY OF DUNEDIN, FLORIDA, and DUNEDIN )
       CODE ENFORCEMENT BOARD,               )
 11                                          )
                             DEFENDANTS.     )
 12
 13
                          MOTION HEARING (via ZOOM)
 14                       TRANSCRIPT OF PROCEEDINGS
                               NOVEMBER 16, 2020
 15
 16
 17
 18
 19
 20
 21    SHARON A. MILLER, CSR, RPR, CRR,FCRR
       IL CSR 084-2617
 22    FEDERAL OFFICIAL COURT REPORTER
       801 N. FLORIDA AVENUE, SUITE 13A
 23    TAMPA, FLORIDA 33602
 24    Proceedings recorded by mechanical stenography,
       transcript produced by computer-aided transcription
 25

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 2 of 47 PageID 6886
                                                                             2


  1    APPEARANCES OF COUNSEL:
  2    ON BEHALF OF PLAINTIFFS:
  3               MR. ARI SIMON BARGIL, ESQ.
                  Institute For Justice
  4               2 South Biscayne Boulevard, Suite 3180
                  Miami, FL 33131
  5               (305) 721-1600
  6               MR. ANDREW H. WARD, ESQ.
                  Institute For Justice
  7               901 N. Glebe Road, Suite 900
                  Arlington, VA 22203
  8               (703)682-9320.
  9
 10    ON BEHALF OF DEFENDANTS:
 11
                  MR. JAY DAIGNEAULT, ESQ.
 12               MR. RANDOL D. MORA, ESQ.
                  TRASK, METZ & DAIGNEAULT, LLP
 13               1001 S. Fort Harrison Avenue, Suite 201
                  Clearwater, Florida 33756
 14               (727) 733-0494
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 3 of 47 PageID 6887
                                                                             3


  1               THE COURT: Good morning. Is there a problem,
  2      Mr. Daigneault?
  3               MR. DAIGNEAULT: There appears to be a problem
  4      except I don't know what that problem is, Your Honor.
  5               THE COURT: It's not showing stop video?
  6               MR. DAIGNEAULT: It shows stop video and I'm
  7      unable to stop and start it but apparently it's not --
  8      it's not transmitting to you folks. But by the way, I can
  9      hear all of you I think.
 10               THE COURT: There you are.
 11               MR. DAIGNEAULT: I can't see anybody else but me.
 12               THE COURT: I can see you now.
 13               MR. DAIGNEAULT: Okay. I can't see you, Your
 14      Honor. I can see that your iPad is there. I can see
 15      Mr. Bargil's presence and Mr. Ward's law clerk and a court
 16      reporter but I can't see anybody else physically.
 17               THE COURT: Are you prepared to proceed or do you
 18      want to figure out what are the technical issues and ask
 19      to reschedule?
 20               MR. DAIGNEAULT: No, Your Honor, I don't think we
 21      need to reschedule. If you're not comfortable
 22      proceeding -- frankly it's better to not see me. So we
 23      seem to have a good audio connection for everybody so if
 24      you're comfortable proceeding that way, I certainly am.
 25               THE COURT: I'm comfortable with it. I handle

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 4 of 47 PageID 6888
                                                                             4


  1      telephonic hearings too, although this one is one that I
  2      would not necessarily schedule telephonically just because
  3      of the length of it. As long as you're comfortable and
  4      you can proceed. I don't know what is the technical
  5      glitch here this morning, but we certainly can proceed.
  6               So let me go on and first just introduce the case.
  7      We are here this morning in James Ficken, Trustee, et al.,
  8      versus City of Dunedin, et al, case number 8:19-cv-1210.
  9               Identify yourselves for the Court starting first
 10      with Counsel for the Plaintiffs.
 11               MR. BARGIL: This is Ari Bargil, Institute for
 12      Justice on behalf of the Plaintiff. I'm joined by my
 13      colleague this morning Andrew Ward.
 14               THE COURT: Counsel for the Defendant.
 15               MR. DAIGNEAULT: Good morning, Your Honor. Jay
 16      Daigneault on behalf of all of the Defendants as well as
 17      my partner Randy Mora with the law firm of Trask here in
 18      Clearwater.
 19               THE COURT: All right. And we are here on
 20      cross-motions for summary judgment which I scheduled once
 21      before, but we've now had an opportunity for the
 22      Plaintiffs to file their Amended Complaint which cleared
 23      or corrected the issues pointed out by the Court at our
 24      previous gathering and the parties requested to renew
 25      their already filed motions which included, of course,

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 5 of 47 PageID 6889
                                                                             5


  1      exhibits in support or in opposition, so with that in
  2      mind, then we will proceed. And let's see here. It
  3      doesn't really matter to me. We can start first with
  4      Plaintiffs. They were both filed on April 10th, 2020, so
  5      we'll start with Plaintiffs' dispositive motion for
  6      summary judgment at Docket Entry 43. Actually Defendants
  7      was filed first. I see his is Docket 42. It doesn't
  8      really matter. They were filed both on the same day and
  9      then we will go to Defendants' dispositive motion for
 10      summary judgment, so, Mr. Bargil, you may proceed.
 11               MR. BARGIL: Good morning, Your Honor. This case
 12      asks two very simple questions. The first is a $30,000
 13      fine and the threat of losing your house for the trivial
 14      code violation of having tall grass an excessive fine
 15      under the Eighth Amendment. And, second, can the
 16      Government impose this sanction without ever once
 17      providing you notice that you were being fined? Because
 18      the answer to both of these questions is no, summary
 19      judgment in favor of the Plaintiffs is appropriate.
 20               Your Honor, the critical facts in the case are
 21      this: Jim Ficken was fined nearly $30,000 at a rate of
 22      $500 a day for tall grass. Code enforcement officers
 23      identified the violation and rather than advising Jim that
 24      his grass was too tall or telling him that he was being
 25      fined, they tracked the violation, photographed it,

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 6 of 47 PageID 6890
                                                                             6


  1      recorded it and left. All tolled this went on for nearly
  2      two months.
  3                Your Honor, the City's position is simply that Jim
  4      was not entitled to notice that he was being fined because
  5      he was ruled to have had tall grass once in 2015. That
  6      position is wrong. Jim was entitled to notice and in
  7      failing to provide it, the City violated its own
  8      ordinances and State law. This is a violation of Jim's
  9      right to due process and it lead to the imposition of
 10      constitution -- unconstitutionally excessive fines.
 11                THE REPORTER: Mr. Bargil, can you slow down a
 12      little?
 13                MR. BARGIL: Yes, ma'am. Absolutely. I
 14      apologize.
 15                Your Honor, I think some context on the dates
 16      might be helpful here, and there are two very important
 17      ones. The first is July 5th, 2018, and that was where the
 18      violation was first observed on Mr. Ficken's property and
 19      that's when the fines began.
 20                The next important date is August 20th. That's
 21      the date of the very first interaction that Jim had with
 22      the code enforcement officer in this case. That's when
 23      Officer Colbert came by his property and told him you're
 24      going to get a big bill from the City. So Jim's notice
 25      came a month and a half after the violation was first

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 7 of 47 PageID 6891
                                                                             7


  1      observed.
  2               Now, Jim then went and bought a new lawnmower and
  3      he cut his grass within a day, but by then the damage was
  4      done. Jim owed over $20,000 at that point. All these
  5      dates, Your Honor, are included in a timeline which is
  6      Exhibit 8 to Jim's declaration in support of summary
  7      judgment and that includes a helpful info-graph that shows
  8      the height of the grass at its tallest point.
  9               Your Honor, I think the timeline is critical to
 10      understanding the due process arguments. And first thing,
 11      I'd like to start with the applicable ordinance and
 12      statute because the City violated both here. The City's
 13      own ordinance says that a fine for a repeat violation may
 14      accrue, quote, "for each day the repeat violation
 15      continues past the date of notice to the violator of the
 16      repeat violation." In other words, it's a daily fine once
 17      you're made aware of the condition, and that's Dunedin
 18      Code of Ordinances 22-79(a).
 19               Compliance with the ordinance didn't happen here.
 20      Instead, the City observed the violation on Jim's property
 21      for a total of nearly two months and they didn't tell him
 22      about the possibility of being fined until after he owed
 23      over $20,000. Now, were that not enough, here's what the
 24      State statute says, quote, "if a repeat violation is
 25      found, the code inspector shall notify the violator."

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 8 of 47 PageID 6892
                                                                             8


  1      That's Florida Statute 162.06, Subsection 3.
  2               Now, the City's argument is apparently that it
  3      doesn't need to follow its own ordinances and that it
  4      technically complied with State statute because the State
  5      statute doesn't say precisely when they need to notify the
  6      violator that they're being fined. Your Honor, that's
  7      just wrong as a matter of law. As for the statute, both
  8      State and Federal courts in Florida have said that any
  9      procedural gaps in Chapter 162 are to be filled in
 10      applying, quote, "the common sense principles of due
 11      process." That's the Ciolli v. Palm Bay Case. That's a
 12      50 DCA case from 2011, and in the Eleventh Circuit it's
 13      Kupke v. Orange County. That's a 2008 case.
 14               Your Honor, this is not an instance where the
 15      common sense principles of due process were applied, and
 16      the on-point Federal case law here also says that notice
 17      must precede fines. And I think a good place to start is
 18      the MAK Investment Group case that we cite on Page 14 to
 19      16 of our brief because I think it provides really
 20      excellent guidance here, and that case very pointedly says
 21      as follows: When in the absence of notice, property
 22      owners are likely to lose a property right and a cause of
 23      action or otherwise the Mullane rule applies. And what
 24      that means in its reference to the Mullane rule is that
 25      parties are entitled to notice reasonable under the

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 9 of 47 PageID 6893
                                                                             9


  1      circumstances when a property interest is at stake. In
  2      this case clearly Jim had a property interest at stake.
  3      He was going to be fined $500 per day and, in fact, was
  4      being fined $500 per day without his knowledge.
  5               Now, what does notice reasonable under the
  6      circumstances look like? Well, we can look to the
  7      ordinance. The ordinance actually tells us what the City
  8      is supposed to do when it observes a repeat violation.
  9      It's supposed to tell the violator, hey, you have got this
 10      condition on your property and we're going to start fining
 11      you, and that's not what happened here. But his property
 12      was on the line the instant that the violation was first
 13      observed, and the City didn't say anything and instead
 14      they quietly observed the violation, they ticked off fines
 15      on a daily basis. Seemingly a dozen times they made these
 16      visits to his property and none of those times did they
 17      advise Jim that he was being investigated or that he was
 18      being fined $500 per day.
 19               Now, Your Honor, you could easily end the inquiry
 20      right here and find that because of the due process
 21      violation the fines against Jim are void and
 22      unenforceable. But even if we were to set aside the fact
 23      that the process violated State and local law and was
 24      unconstitutionally insufficient, the fines imposed are
 25      plainly unconstitutional because $30,000 is grossly

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 10 of 47 PageID 6894
                                                                            10


  1      disproportionate to the offense of tall grass.
  2                And that brings us to our Eighth Amendment
  3      argument. Your Honor, the first and best place to look
  4      for consideration of what our excessive fines arguments
  5      require this Court to do is the U. S. Supreme Court's 1998
  6      decision in Bajakajian where the Court's -- where the
  7      Court then identified a series of factors that lower
  8      courts should consider in weighing whether or not there's
  9      been an Eighth Amendment violation and that essentially is
 10      the consideration of whether or not a fine is grossly
 11      disproportionate to the offense.
 12                The first factor that Your Honor should consider
 13      is whether or not Jim falls within the class of persons
 14      whom $500 fines are principally directed. Plainly, Your
 15      Honor, Jim is not the reason why $500 daily fines exists.
 16      These weren't structural violations. Nobody's health was
 17      at risk and Jim had no notice of the condition. And as
 18      the ordinance points out, that's who these violations are
 19      for, people who are aware of the problem and they do
 20      nothing, and all of the cases that the City cites support
 21      that position because in nearly all of those scenarios you
 22      have people who are aware that they were facing fines and
 23      yet did nothing and then later on brought these cases into
 24      court. $500 a day, your Honor, or $500 fine, Your Honor,
 25      it should be noted is the fine for barreling through a

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 11 of 47 PageID 6895
                                                                            11


  1      school zone at 60 miles an hour. That's not Jim. Jim is
  2      somebody who let his grass get too tall.
  3                THE COURT: How does the fact -- Let me stop you
  4      there, Mr. Bargil. How does the fact that he was a repeat
  5      offender, though, play into the $500 assessment? So this
  6      was not the first time that the City had cited or had
  7      contact with the Plaintiff in this case because of the
  8      overgrown grass on his property.
  9                MR. BARGIL: That's right, Your Honor, it wasn't
 10      the first time. The class fit as a repeat violator
 11      matters certainly for purposes of the type of notice to
 12      which he was entitled under the city's ordinances, whether
 13      he was supposed to have a period of time to correct the
 14      violation, which he isn't and, you know, we admit that in
 15      our briefing, but what can't happen is what happened here
 16      where the City begins fines without providing notice.
 17                Now, on the question of how that plays into the
 18      excessiveness of the fine, I think Bajakajian really
 19      supplies a pretty straightforward answer here. Footnote
 20      12 of Bajakajian, they reject the very similar argument
 21      that was presented by the Government in that case where
 22      the Government said, Your Honor's -- you know, this is a
 23      case involving somebody who was --
 24                THE COURT: Slow down a little bit.
 25                MR. BARGIL: I'm sorry. The Supreme Court in

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 12 of 47 PageID 6896
                                                                            12


  1      Bajakajian footnote 12 considered this same argument and
  2      there they said we're not going to consider a separate
  3      criminal charge that arose out of the same course of
  4      conduct, and the explanation they gave there, and I'd like
  5      to quote it, is that the nature of the offense was not
  6      altered by the circumstances surrounding it because,
  7      quote, "a single willful failure to declare the currency
  8      constitutes the crime, the gravity of which is not
  9      exacerbated or mitigated by another alleged offense."
 10                So I think that pretty squarely addresses the
 11      question here of whether this Court should be considering
 12      other violations. Certainly those violations weren't in
 13      front of the Code Enforcement Board when they determined
 14      what fine to levy. And as Bajakajian suggests, it's
 15      probably not appropriate for the Court to consider that
 16      here.
 17                I think it's also worth mentioning, Your Honor,
 18      that while he had been cited in the past, he had never
 19      been fined before and this was the first instance of a
 20      tall grass violation since he was actually found to be in
 21      violation of a 2015 case, so this is an instance of
 22      somebody who had been compliant in the period of time
 23      since the last violation. And certainly, Your Honor, you
 24      know this plays into and links to the next consideration
 25      under the Bajakajian factor which is what are the other

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 13 of 47 PageID 6897
                                                                            13


  1      penalties authorized? What else could the City have done
  2      here before moving to the maximum fine allowed by State
  3      law?
  4                Nobody here is arguing that the City could not
  5      have fined Jim, but they could certainly have fined him
  6      far, far less. What they couldn't have done is fined him
  7      anymore. That would have been illegal, but both code
  8      enforcement officers told us that this was an
  9      unprecedented fine. This is a common violation and an
 10      unprecedented fine.
 11                Officer Colbert in his deposition had no memory of
 12      a fine like this for tall grass. And Officer Kepto
 13      testified that he could only remember one scenario in
 14      which somebody received a $500 fine for tall grass and
 15      that was a case involving a woman who wanted to turn her
 16      property into a wildlife refuge, and there was concern for
 17      neighbors that coyotes were eating neighborhood cats and
 18      dogs and that was the only other instance where there was
 19      a $500 fine. Weighing this against the other possible
 20      fines that the City could have issued here I think says a
 21      lot about whether or not these fines are excessive.
 22                The third factor, Your Honor, is the harm caused.
 23      Nobody is seriously arguing that tall grass is a threat to
 24      the health and safety of the good people of Dunedin, and
 25      any suggestion to the contrary is really just fanciful.

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 14 of 47 PageID 6898
                                                                            14


  1                And, finally, Your Honor, other cases have come up
  2      with other factors outside of the three outlined in
  3      Bajakajian, and they've all kind of held generally that
  4      there is no finite list of things that the Court ought to
  5      consider, and one of those things is the culpability of
  6      the parties. Jim was somebody who was out of town when
  7      his grass grew -- his lawn man died -- and when he came
  8      back he was facing massive fines. The City on the other
  9      hand was well aware of the condition and they came to the
 10      property over at least a dozen times to track the
 11      violation and to tabulate it while Jim was unaware that he
 12      was being fined by the City.
 13                So considering these two things together, it
 14      certainly weighs in favor of fining the excessiveness or
 15      finding that the fines are excessive in light of who knew
 16      what and when, and this, of course, plays a fact to what
 17      the City was supposed to do under its own ordinances in
 18      order to prevent all of this from happening. Your Honor,
 19      as the record shows, Jim did take action when he was
 20      required to. The City could have fined him but just not
 21      in this way, and all of this could have been resolved with
 22      a Post-it note to be quite frank and we probably wouldn't
 23      be here. But instead this is how the City went about
 24      doing things, and as a result Jim owes nearly $30,000 for
 25      tall grass.

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 15 of 47 PageID 6899
                                                                            15


  1                Unless Your Honor has any questions, I'd like to
  2      reserve a little bit of time for rebuttal.
  3                THE COURT: Not at this time. All right.
  4      Response to the Plaintiffs' motion, Mr. Daigneault.
  5                MR. DAIGNEAULT: Thank you, Your Honor. I
  6      appreciate you taking time for us this morning. If this
  7      matter could have been resolved with a Post-it note, there
  8      wouldn't be 11 prior violations at this property. It's
  9      simply -- I know that this case for Mr. Ficken's part has
 10      a lot of emotional appeal. It has appeal in the media
 11      which has been leveraged ad infinitum. It has, you know,
 12      this sort of visceral, oh, my gosh, the poor guy getting
 13      fined for tall grass, but that does not look at the facts
 14      of this case which we've explained explicitly in our
 15      briefing. Mr. Ficken simply is the precise person to whom
 16      the code enforcement statutes are directed because
 17      Mr. Ficken, for whatever reason, simply has not diligently
 18      and consistently maintained his property.
 19                Now, we can laugh and say, well, folks, it's just
 20      tall grass, no one's ox is really gored here, but the fact
 21      of the matter is that these ordinances are legislatively
 22      imposed for a reason and to cast them aside with the ease
 23      with which Mr. Ficken has done is very troubling. Bear in
 24      mind, the Amended Complaint in this case says
 25      Mr. Ficken -- and Mr. Bargil has made the same argument

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 16 of 47 PageID 6900
                                                                            16


  1      today, "I didn't know I was being fined." Mr. Bargil at
  2      several points today said Mr. Ficken was being fined as of
  3      July 5th, 2018 without his knowledge. That's factually
  4      unsupportable. It's false. Mr. Ficken was not and cannot
  5      by law be fined unless and until he goes to the Code
  6      Enforcement Board, which as Your Honor knows and
  7      Mr. Bargil knows is the form in which it is determined by
  8      a seven-member body in this instance whether the violation
  9      existed at all and whether considering the statutory
 10      factors at issue Mr. Ficken should be fined and in what
 11      amount and that's precisely what happened in this case.
 12                So the idea and the explicit statement that
 13      Mr. Ficken was being fined before he went to a hearing is
 14      incorrect. The MAK Investment Group case out of the Tenth
 15      Circuit that's cited by Plaintiffs in their briefing and
 16      here this morning is distinguishable on its facts and it's
 17      distinguishable on its facts because in that case the
 18      statute at issue didn't require notice to property owners
 19      after the City Council, the governing body, determined
 20      that their property was blighted even though that base
 21      determination began a clock running of 30 days which those
 22      same owners had to challenge that determination, so a
 23      determination was made and they never had the opportunity
 24      to challenge it. That's not what happened here.
 25                A determination here was made, not by the City

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 17 of 47 PageID 6901
                                                                            17


  1      Council and not by the Code Enforcement Board, but by the
  2      Code Enforcement inspectors that a violation, a repeat
  3      violation had occurred.
  4                Now, Mr. Ficken -- and, Your Honor, this is
  5      another reason that the case has such emotional appeal.
  6      Mr. Ficken has raised at several points and leveraged the
  7      fact that his mom was ill and ultimately passed away and
  8      he came back and, you know, his poor lawn man passed away
  9      and that lawn man was either the guy who repaired the
 10      mower during his periods of absence or he was the guy who
 11      actually mowed the lawn during the time that Mr. Ficken
 12      was away.
 13                What the facts show in the case, the facts, not
 14      the emotion, what the facts show is Mr. Ficken simply
 15      doesn't live here. I'm not disputing the fact that he's
 16      here from time to time, and maybe he lives here now, but
 17      during the course of these events, he simply wasn't here.
 18      It's important to remember that he admitted the violation.
 19      We don't have a case here where Mr. Ficken's going to say,
 20      wait a minute, this didn't really ever happen. He knew
 21      when he came back from South Carolina in the summer of '18
 22      that his lawn was overgrown and then he began to feed the
 23      Code Enforcement Board varying stories as to why that was,
 24      so -- and he had the chance, not just in 2018 when he was
 25      imposed this fine, but in 2015. And the record is

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 18 of 47 PageID 6902
                                                                            18


  1      interesting in 2015. Well, Mr. Kepto, I can't keep the
  2      lawn mowed because I can't find my lawnmower. My
  3      lawnmower is broken down. I had a guy who used to mow it
  4      but I can't find now. I'm not sure what's going on.
  5                As we approach -- as we approach the Thanksgiving
  6      holiday, I'm reminded of the story that we frequently hear
  7      about the Thanksgiving turkey having many excuses for why
  8      he or she shouldn't be slaughtered. I'm not suggesting
  9      that Mr. Ficken be slaughtered here, but the record
 10      demonstrates that there's a lot of points in time where
 11      Mr. Ficken doesn't take care of his property and, hey,
 12      that's his choice to do, and then he says, well, I can't,
 13      I can't take care of the property because my mom is sick
 14      and I'm in South Carolina. I can't go to the hearing. I
 15      can't have somebody else appear in my place. I can't hire
 16      a lawyer, and you should give me some more time. You
 17      should continue the hearing.
 18                Mr. Ficken, whatever his reasons are, simply does
 19      not wish to participate in the statutorily mandated
 20      process for code violation. So this case is not like MAK
 21      in terms of its -- in terms of the due process at issue
 22      because not only did Mr. Ficken have the opportunity,
 23      which he did not avail himself of, to take his complaints
 24      about the timing of the issuance of the notice of
 25      violation relative to the initial observance of the

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 19 of 47 PageID 6903
                                                                            19


  1      violation by the code enforcement officer. He had the
  2      opportunity to take those to the Code Enforcement Board.
  3      He didn't take that. He had the opportunity to take that
  4      matter to appeal. He didn't do that. So in terms of the
  5      Federal due process claim, whether he did or he didn't is
  6      not material, because to make a Federal due process claim
  7      under the 14th Amendment, Mr. Ficken needs to show and
  8      cannot the element of constitutionally inadequate process.
  9                The fact is that Chapter 162 provides for
 10      constitutionally adequate process, and the Courts that
 11      have reviewed that said that it's fine. Whether
 12      Mr. Ficken opted to avail himself of that process or not,
 13      the fact is that it's there, and Mr. Bargil can't tell you
 14      that it's not there. The statute says what it says, and
 15      the record says what it says if he didn't do that.
 16                As to the State requirement, the State's
 17      requirement is a little different. It's an exhaustion of
 18      remedies, and Mr. Bargil has indicated in his briefing and
 19      is confused a little bit. I'm not arguing. I want to
 20      make clear for the record, I'm not arguing the Chapter
 21      1983 -- Section 1983, pardon me, has an exhaustion
 22      requirement. I'm aware that it doesn't, but the Federal
 23      claim doesn't fail on exhaustion. It fails on the
 24      required element of constitutionally inadequate process.
 25                But the claim under the State constitution fails

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 20 of 47 PageID 6904
                                                                            20


  1      because Mr. Ficken -- and this is a factual circumstance
  2      that this very court has passed on in the past in the same
  3      city. You know, I guess that's a coincidence but that's
  4      the fact. The fact is that under the Florida Constitution
  5      Mr. Ficken needed to exhaust his remedies under the code
  6      enforcement statutes before he can bring his due process
  7      claim to this court. He didn't do that. There's no
  8      question, there's not a factual question that he didn't do
  9      that and frankly it's just the end of a very long list of
 10      things that Mr. Ficken didn't do relative to his
 11      maintenance of this property and others.
 12                Look, we can wash it away and we can laugh at it
 13      and say, well, it's just some grass and we should just let
 14      it go and the City could have done that. What the record
 15      makes very clear is Mr. Ficken was using the city's code
 16      enforcement officers and its staff as his de facto
 17      property manager and that's just not appropriate. He lost
 18      the ability to do it when -- in 2015 when he was found in
 19      violation.
 20                I find it really interesting in the briefing where
 21      there's a complaint that Mr. Ficken wasn't -- he wasn't
 22      fined before in 2015. That's been sort of turned around
 23      on the City and the Code Enforcement Board as sort of a
 24      weapon. It really should be a shield, not a sword, in
 25      this case, but because what it shows is the Code

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 21 of 47 PageID 6905
                                                                            21


  1      Enforcement Board is seeking compliance and what they have
  2      in this case is a property owner who just doesn't own one
  3      property. I know we have -- the Court's been sold and so
  4      have the newspapers on this narrative that poor
  5      Mr. Ficken, poor Mr. Ficken. Mr. Ficken is a real estate
  6      investors who owns multiple properties, all of which have
  7      had problems with compliance and maintenance and all of
  8      those things, one of which he hasn't even been to in a
  9      number of years, so the Code Enforcement Board in this
 10      case in 2015 says, look, you know, we have 10 violations
 11      where you've complied within the time set for compliance.
 12      We're not going to be doing that any more because in this
 13      particular one you didn't. They could have fined him in
 14      2015, they could have, up to $250.
 15                He received explicit notice, explicit notice on
 16      June 20 of 2015, that's the date that he received the Code
 17      Enforcement Board's order from 2015 indicating to him
 18      explicitly informing him that future violations within the
 19      five years could result in a fine up to the statutory
 20      maximum of $500.
 21                So the due process arguments in this case, they
 22      simply fail. They fail on a Federal level. They fail on
 23      the State level and the case provided by Plaintiffs'
 24      Counsel does not change that analysis.
 25                Turning to the matter of the excessiveness of the

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 22 of 47 PageID 6906
                                                                            22


  1      fines.
  2                THE COURT: Well, before you go there, let me stop
  3      you. With regard to the due process violation and the
  4      argument made by Mr. Bargil that the Defendant -- I'm
  5      sorry, that the Plaintiff didn't have any notice of the
  6      fine, the $500 fine, advise the Court of the notice that
  7      Mr. Ficken received with regard to the $500 fine?
  8      Mr. Bargil specifically referred to the Dunedin statute as
  9      well as Chapter 162 and its provisions that includes
 10      providing notice.
 11                MR. DAIGNEAULT: Mr. Ficken was advised. There
 12      was notice of repeat violation issued on August 22nd of
 13      2018, and the notice provided as follows: It advised
 14      that -- and this is Exhibit 33 to Joan McHale's affidavit.
 15      She's the City Code Enforcement Board's clerk. She says
 16      you're going to have a hearing. There's been a repeat
 17      violation observed and it was sent with a notice of
 18      hearing of repeat violation. And it says, and I quote,
 19      "If you wish to present your side of the case, you must
 20      appear before the Code Enforcement Board on that date."
 21      And that date was September 4th, 2018. "Failure to appear
 22      may result in the Board proceeding in your absence," and
 23      ultimately he was absent and he did not appear. "Should
 24      you be found in violation of the above code, the Code
 25      Enforcement Board has the power by law to levy fines of up

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 23 of 47 PageID 6907
                                                                            23


  1      to $500 a day against you and your property. Should you
  2      desire, you have the right to obtain an attorney at your
  3      own expense to represent you before the Board. You will
  4      also have the opportunity to present witnesses as well as
  5      question the witnesses against you prior to the Board
  6      making a determination." And that is really where the
  7      rubber meets the road, Your Honor. That's what
  8      distinguishes this case from the MAK case and that's where
  9      this case needs to allay the standard. You have the
 10      opportunity to question the witness against you and
 11      present evidence prior to the Board making its
 12      determinations so they had been told this morning that he
 13      was being fined as of July 25th of 2018. The fact of the
 14      matter is he couldn't have been because those code
 15      enforcement inspectors lacked the authority to issue a
 16      fine. That remains with the Code Enforcement Board based
 17      on the evidence received by it.
 18                Now, it's very possible, and I think perhaps even
 19      likely, that the case would have turned out very
 20      differently had Mr. Ficken appeared at the Code
 21      Enforcement Board hearing or sent someone in his stead but
 22      those are, you know, wishing doesn't make it so. Those
 23      are not the facts of our case. But the fact is that
 24      Mr. Ficken was well-advised of what the -- not just in
 25      2015, but in 2018 in advance of the hearing what the

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 24 of 47 PageID 6908
                                                                            24


  1      potential consequences were.
  2                May I move on to the excessive fines analysis now,
  3      Your Honor?
  4                THE COURT: Yes.
  5                MR. DAIGNEAULT: Mr. Bargil and I don't
  6      necessarily disagree on the standard of proportionality of
  7      fines, and it's really -- it is a proportionality
  8      analysis. The cases I think are not especially -- I don't
  9      want to call them uninstructive. They're just fact
 10      specific. Bajakajian has some place here but it
 11      doesn't -- it doesn't carry the day because of the facts
 12      of our case. And Your Honor has already hit on this.
 13                What Mr. Ficken desperately wants to avoid in this
 14      case is the statute because the statute does say, which
 15      you've already touched on, there are three factors to be
 16      considered by the Code Enforcement Board in determining
 17      the amount of the fine. The first as we've discussed at
 18      length is the gravity of the violation. Here, the gravity
 19      of the violation is pretty clear from Mr. Bargil's
 20      argument, they think very little of the gravity of the
 21      violation. It may be low. So let's concede that it is
 22      just for the sake of argument even though it can be
 23      serious at times.
 24                The actions taken to correct the violation. Well,
 25      in this case, you have a shifting story from Mr. Ficken.

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 25 of 47 PageID 6909
                                                                            25


  1      First of all, Mr. Ficken admits the violation; right? He
  2      wasn't even in town. He wasn't in town, and so, oh, my
  3      gosh, what do you do when you're not in town? I got to
  4      explain why this lawn is out of compliance again for
  5      the -- you know, times exceeding a dozen over a five-year
  6      period. How do I do that?
  7                Well, he tries to mow it and says his lawnmower is
  8      now broken down, but, you know, he mowed part of it and
  9      his stories now are all over the place. First, Mr. Kellum
 10      was the guy who repaired his mower, so Ficken called
 11      Kellum to fix it but he couldn't fix it. Apparently he
 12      had passed away, but now he's the guy who used to mow his
 13      lawn. I can only speculate that that shifting story was
 14      intended to convey to the Code Enforcement Board that he
 15      actually had someone taking care of the lawn while he was
 16      away in South Carolina. Of course I'm speculating, but
 17      what I think to me what it says is if I tell the Code
 18      Enforcement Board that this guy was only going to repair
 19      my mower if it broke, it suggests again strongly that I
 20      wasn't trying to correct the violation. I wasn't having
 21      anybody taking care of my property.
 22                So the second factor under the statute is the
 23      actions taken to correct the violation, and here there
 24      were virtually none. He let the thing go. Again, all
 25      right, now, he did go out and by a new mower, right, and

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 26 of 47 PageID 6910
                                                                            26


  1      so would have and could have been presented to the Code
  2      Enforcement Board.
  3                And the third factor in that statutory
  4      proportionality analysis is the previous violations. And
  5      here there are previous violations, and not just -- I want
  6      to point out, Your Honor, also that the Board is
  7      authorized not to just consider previous violations at the
  8      property, but what the statutory language is is that they
  9      can consider previous violations by the violator, and in
 10      this particular -- in this very, very same hearing there
 11      was a violation committed by Mr. Ficken at his Highland
 12      property at issue. So those simply can't be extracted
 13      from the proportionality analysis.
 14                As you know, courts and bodies like this are not
 15      always required to explicate on their reasoning, but those
 16      are the statutory factors at issue.
 17                The other thing that I wish to note about the
 18      excessive force analysis is that the Eighth Amendment was
 19      intended as a prescription on courts, not on legislatures,
 20      and the legislative determinations are proportionality
 21      should and must receive significant deference from this
 22      court, and what the cases show is that when those types of
 23      fines are -- they fall within those statutorily authorized
 24      boundaries, that they are -- I won't say without exception
 25      because that's not accurate, but they are almost always

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 27 of 47 PageID 6911
                                                                            27


  1      found to be compliant with the Eighth Amendment. And I
  2      think I suggest to Your Honor that this case fits in those
  3      class of cases where it was proportional.
  4                Mr. Ficken always had, he didn't take it, but he
  5      always had the opportunity to keep this property in
  6      compliance and he always had, again, though, he didn't
  7      take it, the ability to explain why he couldn't keep the
  8      property to the Code Enforcement Board which was the
  9      authority charged with issuing these fines, so with that,
 10      Your Honor, I haven't anything else to add but I'm happy
 11      to answer any questions that you may have.
 12                THE COURT: Plaintiff appears to argue that the
 13      notice is some type of notice that should have been given
 14      to him on or about I guess July 5th, 2018 when the fine
 15      began to accrue, and I realize that was before there was
 16      any Code Enforcement Board hearing, et cetera, but I
 17      presume the argument, and I'll let Mr. Bargil clear this
 18      up, but the argument is that the code enforcement
 19      inspector should have perhaps left a note or something at
 20      the property, something that made Mr. Ficken aware that
 21      his property was accruing a fine or was subject to the
 22      accrual of a fine. Why don't you address that aspect of
 23      the argument?
 24                MR. DAIGNEAULT: And, again, this is a point on
 25      which Mr. Bargil and I don't think disagree, though I'm

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 28 of 47 PageID 6912
                                                                            28


  1      sure he'll correct me if I'm wrong. The distinction
  2      between a first violation and a repeat violation within
  3      the statute is that in an initial violation, the code
  4      enforcement inspector is required to give the violator a
  5      time -- a reasonable time to comply. And so if you say
  6      your grass is too long under our code, you have four days
  7      to mow it, if you don't mow it by day five, then you can
  8      go to the -- and this is exactly what happened in the 2015
  9      violation. Then you go to the Code Enforcement Board and
 10      they can fine you but they may not.
 11                In a repeat violation, though, it's a little bit
 12      different. The statute, as Mr. Bargil said, does say that
 13      the code enforcement inspector shall notify the violator
 14      of a repeat violation. What the statute does not do,
 15      though, is prescribe a specific time frame or a specific
 16      time at which the violator is to be notified after the
 17      observation of the repeat violation, and so that's -- I
 18      think that that's what Mr. Bargil is arguing here.
 19                His argument, though, is incorrectly contingent on
 20      the idea that the due process violation is complete at
 21      that time, so even if you accept Mr. Bargil's argument
 22      that the time between the notice of violation issuing on
 23      August 22nd and July 5th is somehow -- is unreasonable
 24      under Chapter 162, the due process violation can't be
 25      complete until he's deprived of an opportunity to

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 29 of 47 PageID 6913
                                                                            29


  1      meaningful notice of the proceeding and an opportunity to
  2      be heard, both of which he had and was provided but did
  3      not take, so I don't think the Court needs to spend a lot
  4      of time on the gap period because the gap period could
  5      have been, whether it was one hour, two weeks or four
  6      weeks or six weeks, it could have been -- it could have
  7      been evaluated and adjudicated within the code enforcement
  8      proceeding but it was not.
  9                THE COURT: Okay. Thank you. Mr. Bargil.
 10                MR. BARGIL: Thank you, Your Honor. A couple
 11      points on rebuttal. I think to start, you know,
 12      Mr. Daigneault has tried to frame this case as a decision
 13      between emotional appeal, which is our position as he's
 14      framing it, or the facts and the law. And I don't think
 15      that that distinction is appropriate. Certainly I think
 16      it indicates their recognition that perhaps this looks
 17      bad, but let's drill down into the facts and law as
 18      they've described them.
 19                First of all, Your Honor, they offered a
 20      distinction of the MAK case that I think is completely
 21      unavailing. He said in that case a determination was made
 22      that triggered a series of events that effected the
 23      property interest of the Plaintiffs in that case. That is
 24      exactly what happened here. Somebody came to Jim's
 25      property, they observed a violation and he immediately

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 30 of 47 PageID 6914
                                                                            30


  1      became liable for fines from that point going forward. A
  2      determination was made. Jim's property interests were on
  3      the line. Now, Your Honor --
  4                THE COURT: Let me just stop you there, though,
  5      because is that correct? Someone came to the property,
  6      saw that the grass was overgrown, noted that he was a
  7      repeat offender, but the fine itself is not assessed until
  8      you go to the Code Enforcement Board hearing. Isn't it
  9      the Board that has the sole authority to actually
 10      determine the fine and assess the fine?
 11                MR. BARGIL: Okay. So two responses to that, Your
 12      Honor. The first is once that happened, once that person,
 13      the code enforcement officer observed the violation, under
 14      the City's ordinances the code inspector was required to
 15      notify the violator of the repeat violation. That didn't
 16      happen here. Okay. But turning --
 17                THE COURT: What ordinance are you referring to,
 18      because Mr. Daigneault doesn't seem to know about that
 19      ordinance. So what is that ordinance so the Court can
 20      look at it? What ordinance number -- which number are you
 21      referring to?
 22                MR. BARGIL: It's 22-79(a). I think it's telling,
 23      Your Honor, that when you asked about it, he shifted to a
 24      discussion of State statute.
 25                THE COURT: What does 22-79(a) say? I know it's

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 31 of 47 PageID 6915
                                                                            31


  1      in the record. Just tell me.
  2                MR. BARGIL: It says the following -- It says that
  3      for a repeat -- a fine for a repeat violation may accrue,
  4      quote, "for each day the repeat violation continues past
  5      the date of notice to the violator of the repeat
  6      violation."
  7                Now, Mr. Daigneault explained to you that the
  8      first time when you asked when was notice provided, he
  9      said August 22nd. Your Honor, not only was that more than
 10      a month and a half after the violation was first observed,
 11      it was after Jim cut his grass and brought the property
 12      into compliance.
 13                Now, there's this separate suggestion that I think
 14      bears discussion about, well, when as a matter of
 15      technical administration is the fine actually assessed?
 16      His position is, well, it doesn't happen until you go in
 17      front of the Code Enforcement Board. Your Honor, that is
 18      completely belied by the testimony in this case. This is
 19      the testimony of Officer Kepto, quote, "fines start
 20      accruing when we first observe that it's a repeat
 21      violation." This is City Attorney Trask who's the City's
 22      representative in this case, quote, "a repeat violator
 23      does not receive the same type of notice as a nonrepeat
 24      violator." When it gets to the Code Enforcement Board,
 25      they are actually considering the fine retroactively to

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 32 of 47 PageID 6916
                                                                            32


  1      the date of the inspection.
  2                Again, City Attorney Trask here. "Fines begin to
  3      run on the day of the inspection." That's the way it's
  4      been done for 30 years. There are three separate
  5      instances in the record where the City Attorney, the
  6      City's own representative and the City's code enforcement
  7      officers actually explain an enforcement process that is
  8      completely contrary to what Mr. Daigneault just described
  9      here.
 10                Now, their big issue in this case is that Jim has
 11      these excuses, that he's a bad guy. Nobody is saying they
 12      couldn't have fined Jim. What we're saying is when those
 13      fines are assessed, he's entitled to notice. If he
 14      doesn't take any action, the fines will go day by day.
 15                THE COURT: Is assessment the same as an accrual?
 16      You seem to be equating the two. I mean, an assessment --
 17      is assessment the same as an accrual?
 18                MR. BARGIL: Is it the same as a what?
 19                THE COURT: Accrual. In other words, when the
 20      fine accrues, is that an automatic assessment? I don't
 21      think it is. Isn't -- doesn't the actual assessment --
 22      isn't the assessment imposed by the Board, the amount that
 23      the Board has to determine? It's accruing. In other
 24      words, they can apply it retroactively but they could also
 25      find that there was no fine. I mean that's the purpose of

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 33 of 47 PageID 6917
                                                                            33


  1      having the Board, this quasi-judicial entity, if you will,
  2      consider the case.
  3                MR. BARGIL: I think for all intents and purposes,
  4      Your Honor, it is the same. But I would direct your
  5      attention to the actual MAK case where the Court said when
  6      in the absence of notice, property owners are likely to
  7      lose a property right in a cause of action or otherwise,
  8      the Mullane rule applies, so it almost doesn't matter
  9      whether you classify it as an accrual or an immediate
 10      tabulation that just gets calculated at the time of the
 11      code enforcement meeting. What matters is, look, you have
 12      rights on the line as of this moment. We need to apprise
 13      you of that. The City is under an obligation to apprise
 14      people of that, otherwise this is what's going to happen.
 15                Your Honor, this is not a code enforcement system
 16      that reflects, although this is the city's argument, a
 17      desire to obtain compliance. If compliance is what is
 18      desired, then you'll comply with your own ordinances and
 19      provide people notice once you observe a repeat violation,
 20      and then in that scenario, the only people who will get
 21      really high fines are those who were made aware but then
 22      didn't take any action, and that's actually what happens
 23      in the cases that they cite in support of their fines.
 24      The Moustakis case, the Conley case, the Marfut case,
 25      those were all scenarios where the people who had been

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 34 of 47 PageID 6918
                                                                            34


  1      fined were aware of the fines against them. And so
  2      there's a lot of discussion also being made about, well,
  3      Jim just didn't avail himself of his rights.
  4                Your Honor, I think we should talk about what Jim
  5      did do. He sent three letters to the Code Enforcement
  6      Board seeking a continuance, and they said no. He offered
  7      to appear by phone, and they said no. He asked for
  8      reconsideration of the fines twice and they denied it
  9      without allowing him to speak at the hearing because the
 10      City has a policy of non-negotiation with repeat
 11      violators.
 12                So this discussion about what's available under
 13      162 I think misses the fact that 162 presumes a certain
 14      amount of fair play on the part of the City and its
 15      compliance with its end of the bargain under 162. 162.06
 16      requires that they provide notice. 162.07 says they shall
 17      hear the testimony of the alleged violator, which they
 18      didn't do, and, of course, 162.11, and this matters a lot,
 19      Your Honor, says that the --
 20                THE COURT: Okay. Let me stop you, again, though.
 21      How can you hear the testimony of the alleged violator if
 22      he doesn't appear? I mean that's just like in court. I
 23      schedule a hearing time and somebody doesn't appear, oh,
 24      well. That doesn't mean I have to continue my hearing.
 25                MR. BARGIL: Well, Your Honor, I agree with that

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 35 of 47 PageID 6919
                                                                            35


  1      but that -- there's a pretty big distinction between
  2      someone who just doesn't show up and someone who begs for
  3      a continuance because they know they're going to be out of
  4      town and are not expecting that the fines will exceed the
  5      cost of their flight change.
  6                THE COURT: But doesn't that -- isn't that left
  7      with the Board to decide? I mean in other words, because
  8      somebody asked me to continue their case doesn't mean I
  9      have to continue it. I deny continuances all the time.
 10      That means you either need to come or I'm proceeding
 11      without you. That's in the discretion of the person who's
 12      making the determination, the hearing officer, if you
 13      will. In this case it was a Board, the Code Enforcement
 14      Board, so I think if they provide you with a hearing and
 15      an opportunity to be heard and you don't appear for
 16      whatever reason, that's the risk you run for your
 17      non-appearance. I mean they don't have to accept your
 18      request to continue it or reschedule it. I don't know
 19      anywhere in the law that that's required.
 20                MR. BARGIL: Well, 162 does say, you know, the
 21      basic requirements of due process apply here. And --
 22                THE COURT: That's not a due process requirement.
 23      They have to provide the hearing. That's a due process
 24      requirement, but they don't have to make you come.
 25                MR. BARGIL: That's right, Your Honor. There's

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 36 of 47 PageID 6920
                                                                            36


  1      sort of a conflation here between the requirements of
  2      Mathews which is what we're really talking about now and
  3      the requirements of Mullane where I think that distinction
  4      is important. Mullane requires a certain type of notice
  5      before the process that Mullane initiates begins, and that
  6      process that Mullane initiates is essentially the Mathews
  7      process. And we're talking about Mathews now where this
  8      is really much more of a Mullane issue.
  9                Now, the testimony of the City attorney here is,
 10      in fact, that Jim, for whatever this is worth, did meet
 11      the criteria for getting a continuance. And assuming that
 12      the City's interested in maintaining compliance and
 13      allowing the people to make their record so that they can
 14      actually take up the appeal that they're saying Jim should
 15      have taken up would certainly weigh in favor of allowing
 16      him to appear at a later date or by phone which is what he
 17      also offered, and, of course, they didn't do that and now
 18      Jim according to 162 is limited to the record that was in
 19      front of the Code Enforcement Board. And I think cases
 20      like Lindbloom and Massey have a great deal to say about
 21      what happens when somebody isn't entitled to relief and
 22      then later on -- I'm sorry -- had a lot to say about what
 23      happens when somebody is accused of not meaningfully
 24      participating in the appellate process but where there
 25      were things that happened earlier in the 162 hearing

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 37 of 47 PageID 6921
                                                                            37


  1      process that completely impaired their ability to take up
  2      that appeal to begin with, and so --
  3                THE COURT: Well, what impaired Mr. Ficken's
  4      ability to file a petition for writ of cert with regard to
  5      the Code Enforcement Board's actions? I was a State court
  6      judge and we used to get them all the time when there was
  7      someone that was aggrieved by the City of Tampa's Code
  8      Enforcement Board proceeding, and I used to hear their
  9      petitions before me. Basically it was brought before the
 10      State court judge on a petition for writ of cert.
 11                MR. BARGIL: That is the process, Your Honor, and
 12      as you likely well know, once that petition for writ of
 13      cert got to you, the amount of information and the
 14      universe of evidence that you were allowed to consider
 15      would have been completely limited to whatever was created
 16      below. Here --
 17                THE COURT: Well, it's based upon what the law
 18      says, though. That's what the law required. In other
 19      words, the law is what establishes -- that established for
 20      me as a State court judge the parameters of my review.
 21                MR. BARGIL: That's right, Your Honor.
 22                THE COURT: The law requires it.
 23                MR. BARGIL: That's right, it does, Your Honor,
 24      and I think Lindbloom and Massey have a lot to say about
 25      when that universe of information is so deeply infected by

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 38 of 47 PageID 6922
                                                                            38


  1      what happened below that there is nothing for a person in
  2      Mr. Ficken's position to actually argue in their case.
  3                I do think that makes a big distinction. And it
  4      brings us back to the original violation, the Mullane
  5      violation where had Jim been made aware of these fines as
  6      they were accruing, all of this would have been completely
  7      different.
  8                This is what Massey has to say about that under
  9      the question of whether or not an appeal is required under
 10      162. It says, quote, "There remains a serious risk of
 11      erroneous deprivation because the amount of fines imposed
 12      and the propriety of the lien depended on factual findings
 13      that the Masseys were never given an opportunity to
 14      protest." This is -- they have the same right as
 15      Mr. Ficken did, but nevertheless, the Court said they
 16      didn't have the opportunity to contest them and that's our
 17      contention here, but I think we --
 18                THE COURT: Where is the Massey case from? I'm
 19      not familiar with that one.
 20                MR. BARGIL: The Massey case is a First DCA case
 21      from 2003.
 22                MR. DAIGNEAULT: That's a Second DCA case I think,
 23      Ari.
 24                MR. BARGIL: I'm sorry. I thought it was a First
 25      DCA case, but in any case, it's an intermediate Appellate

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 39 of 47 PageID 6923
                                                                            39


  1      Court case from 2003, but I think all of this discussion
  2      is forgetting the fact that these are exhaustion
  3      arguments, and exhaustion is not required for a 1983 claim
  4      as a matter of black letter law according to the U. S.
  5      Supreme Court. That's something that they decided in
  6      Knick very recently, reaffirming the Patsy decision from
  7      around 1983, so I think we are getting a little bit too
  8      far ahead of ourselves in talking about what he was
  9      supposed to do.
 10                There was a due process violation that occurred
 11      early on that infected this entire process and an appeal
 12      through Chapter 162 wasn't going to correct that, and
 13      that's the main inquiry.
 14                THE COURT: All right. Let me hear from you,
 15      Mr. Daigneault, with regard to the Dunedin Code Section
 16      22-79(a) which Mr. Bargil argues was the source for the
 17      violation of the notice requirement.
 18                MR. DAIGNEAULT: I appreciate that, Your Honor.
 19      I'm sorry. I'll let you finish your question. I
 20      apologize.
 21                THE COURT: Because Mr. Bargil said that in your
 22      earlier argument you went right to the State statute, that
 23      you didn't really address the Dunedin provision with
 24      regard to notice which is also something that he's relying
 25      upon to argue that there was no notice.

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 40 of 47 PageID 6924
                                                                            40


  1                MR. DAIGNEAULT: The ordinance that he's relying
  2      on hasn't to do with notice. It has to do with the
  3      accrual of the fine, and it's been applied as testified to
  4      by the City Attorney for many years to indicate that the
  5      fine would accrue from the date of violation indicated in
  6      the notice of violation.
  7                Mr. Bargil receives that as the City violating its
  8      own ordinance. I don't believe that that's supportable by
  9      the language of the ordinance. I think it's -- and even
 10      if it did, Mr. Bargil hasn't told you why it would violate
 11      due process and he hasn't given you a case to suggest that
 12      it does violate due process.
 13                There's -- there is a suggestion that the City
 14      violated the ordinance based on when -- the beginning
 15      point of the accruing fine and Your Honor made a series of
 16      observations as to, you know, being subject to liability
 17      or being imposed liability, and so the accrual date I
 18      think is what he's trying to get at with the 22-79
 19      argument but it doesn't change the result in this case.
 20                And I'd like to also -- again, I have not argued,
 21      and I've explicitly stated as clear as I can that I'm not
 22      here arguing that there's an exhaustion requirement under
 23      1983. I'm aware that there's not. I think it is very
 24      clear law.
 25                The exhaustion requirement applies to a Florida

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 41 of 47 PageID 6925
                                                                            41


  1      constitutional claim here for procedural due process
  2      violation. It's a different argument in the Federal
  3      claim. It has to do with the failure of a required
  4      element of the claim of the constitutionally inadequate
  5      process.
  6                THE COURT: Okay. And, Mr. Daigneault, was there
  7      anything else that you wanted to argue with regard to your
  8      motion?
  9                And sometimes it gets a little tricky but I want
 10      to make sure that I give everybody an opportunity to make
 11      all arguments when I have cross motions, so we were
 12      hearing the Plaintiffs' dispositive motion. Of course,
 13      the Defendant City of Dunedin and the Code Enforcement
 14      Board also have a dispositive motion for summary judgment.
 15                Is there anything you'd like to offer with regard
 16      to your motion that hasn't been addressed?
 17                MR. DAIGNEAULT: Nothing that's not been addressed
 18      other than to say I want to correct the record. No one on
 19      the City's side ever said that Jim was a bad guy or that
 20      we called -- in the briefings it was alleged that we
 21      called him a lout. I didn't call him a lout. I deposed
 22      him for a good long day. He seems like a really, really
 23      nice guy.
 24                The facts are that he didn't take care of his
 25      property on multiple occasions. The facts are that he was

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 42 of 47 PageID 6926
                                                                            42


  1      given adequate and more than ample opportunity to come to
  2      a hearing. The facts are that he simply is not here.
  3      Whether he's a good guy or a bad guy, what he is most
  4      definitely not is a person that at least at the time
  5      relevant not present in the State of Florida. And asked
  6      for continuances, yes.
  7                The Conley case addressed continuance as well
  8      because the legal secretary had requested continuances on
  9      behalf, and, you know, said that she was assured by the
 10      Code Enforcement Board clerk that the matter would be
 11      continued. It's no more availing here than it is there.
 12      It doesn't make any sense.
 13                The fact of the matter is if the City Code
 14      Enforcement Board had to wait until Mr. Ficken was
 15      available for a hearing, the fine would have been
 16      $800,000. The fact of the matter is he's just not here.
 17      He's just not here. Again, that's not a value judgment at
 18      all. It's a matter of fact.
 19                We have put into evidence how many days he was
 20      actually in Florida during these time frames. The fact is
 21      he lives in South Carolina. The fact is that he -- his
 22      homesteaded real property is in Clearwater, Florida, not
 23      this home in Dunedin. It's been homesteaded for almost 30
 24      years. And so the play to the emotions of the Court to
 25      say that poor Mr. Ficken is going to lose his home because

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 43 of 47 PageID 6927
                                                                            43


  1      he was treated unfairly simply doesn't withstand the
  2      factual analysis or the legal analysis required in this
  3      case. I appreciate it, Your Honor.
  4                THE COURT: Mr. Bargil, anything further, sir?
  5                MR. BARGIL: Yes, Your Honor. Just one thing to
  6      add in light of the comment Mr. Daigneault offered. The
  7      question about whether there's law on the point of while
  8      violating our own ordinances is a signal of a due process
  9      violation, it absolutely is. Mullane requires notice
 10      that's reasonable under the circumstances.
 11                There is case law from the Second Circuit, I'll
 12      give you the cite, the Brody case, 434 F.3d on Page 129,
 13      and there where the Court says, "Where there is an
 14      ordinance that describes what the City is supposed to do
 15      in terms of providing notification, that explains what
 16      notice reasonable under the circumstances is." So here,
 17      we have a Mullane issue. We're not talking about all the
 18      Mathews stuff about, you know, whether or not he could get
 19      a continuance or what the process was once the Code
 20      Enforcement Board talked about it.
 21                Our arguments on due process are focused on what
 22      Jim was entitled to know when a city code enforcement
 23      officer came to his property and viewed that his grass was
 24      too tall. Now, there are two narratives here. One is
 25      that they were required to do nothing and they could just

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 44 of 47 PageID 6928
                                                                            44


  1      wait until he brought the property into compliance,
  2      whether he owed 30,000 or 800,000 as he just said. The
  3      other is that city ordinance actually speaks to this, that
  4      Federal law actually speaks to this, that Mullane says
  5      that you got to provide notice reasonable under the
  6      circumstances. The MAK case has interpreted that to mean
  7      that when your property is on the line, the City can't
  8      just sit on its hands and do nothing. Sure, they could
  9      have fined you. Nobody is suggesting that they couldn't
 10      have fined you, but the question is can they, consistent
 11      with due process and the Eighth Amendment, let a condition
 12      exist on a property for months on end and then stick
 13      somebody with a bill for $30,000 and then still say, all
 14      of this is motivated by compliance.
 15                Your Honor, what they did in this case doesn't
 16      reflect any devotion or motivation for compliance.
 17      Whatever they want to say about Jim about where he lived
 18      or his previous code violations, there's no need to
 19      address that because due process applies all the same to
 20      residents and nonresidents alike and the Eight Amendment's
 21      protections apply evenly regardless of whether somebody is
 22      likeable or not likeable. And so, Your Honor, unless you
 23      have any further questions, we're content to rest on our
 24      brief.
 25                THE COURT: Let me ask you because you suggest

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 45 of 47 PageID 6929
                                                                            45


  1      that if the City let the grass grow and the fine I guess
  2      continue to run, but what about the property owner?
  3      Doesn't the property owner have some responsibility with
  4      regard to the grass on his property? Who is it that
  5      really let the grass grow?
  6                MR. BARGIL: That's absolutely right, Your Honor.
  7      That's why our entire contention in this case is not that
  8      you can't fine him. It's that you can fine him subject to
  9      the prerequisites of due process. And so if the City
 10      would have called him or posted a note or done anything
 11      that reflects notice reasonable under the circumstances,
 12      and this is how high the fines ended up getting, that's a
 13      completely different case. I mean I think -- I still
 14      think $500 per day on this complaint is a pretty severe
 15      sanction for something that there seems to be general
 16      agreement isn't a huge deal, but all of this is going back
 17      to the point about, yes, you can fine, but you must
 18      provide appropriate notice. That certainly would reflect
 19      a commitment to obtain a compliance and it's how you
 20      guarantee that people don't have their rights violated
 21      like this. The City didn't do that here.
 22                THE COURT: All right. Anything else, Counsel?
 23                MR. BARGIL: No, Your Honor. Thank you.
 24                MR. DAIGNEAULT: No, Your Honor, appreciate the
 25      time again.

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 46 of 47 PageID 6930
                                                                            46


  1                THE COURT: Okay. Thank you, all. I am going to
  2      take this matter under advisement and, of course, issue a
  3      written opinion. I've got two bench trials coming up so
  4      it's going to be probably closer to the end of the year
  5      before I get an order out on it, but I want you to know
  6      that I am considered it. I have reviewed your initial
  7      submissions. I haven't completed the review of the case
  8      law yet and your exhibits, but once that's completed an
  9      order will enter on the cross motions for summary
 10      judgment. If there's nothing else, Counsel, that
 11      concludes this proceeding. We are adjourned, and you are
 12      free to leave the meeting. Thank you.
 13    (End of proceedings.)
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
Case 8:19-cv-01210-CEH-SPF Document 84 Filed 12/04/20 Page 47 of 47 PageID 6931
                                                                            47


  1
  2    UNITED STATES DISTRICT COURT )
  3                                       )
  4    MIDDLE DISTRICT OF FLORIDA         )
  5
  6                I, SHARON A. MILLER, Official Court Reporter for
  7      the United States District Court, Middle District of
  8      Florida, do hereby certify that pursuant to Section 753,
  9      Title 28, United States Code that the foregoing is a true
 10      and correct transcript of the stenographic notes taken by
 11      computer-aided transcription taken in the above-entitled
 12      cause by the undersigned and that the transcript format is
 13      in conformance with the regulations of the Judicial
 14      conference of the United States.
 15    /S/Sharon A. Miller, CSR, RPR, CRR, FCRR
 16    Official Court Reporter
 17
 18
 19
 20
 21
 22
 23
 24
 25

       UNITED STATES DISTRICT COURT ~ MDFL ~ TAMPA DIVISION
